Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 21, 2022

                                    No. 04-22-00503-CV

                                      Patrick MINOR,
                                          Appellant

                                             v.

                           DIVERSE FACILITY SOLUTIONS,
                                     Appellee

                 From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CI00808
                       Honorable David A. Canales, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION. Costs of this appeal are assessed against the appellant.

       It is so ORDERED on December 21, 2022.



                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court